Title: To George Washington from John Rutledge, 27 August 1780
From: Rutledge, John
To: Washington, George


					
						Dr Sir
						Philadelphia August 27: 1780
					
					I fully intended for several Weeks past, to pay my Respects, in person to your Excellency, but, am obliged to deny myself that pleasure, having been detained here much longer than I expected, & being anxious to return to Carolina.
					Tho’ I have no Doubt that the Matter committed to your Excellency, by a Resolve of Congress, of the 5th Instant, has already engaged your Attention, & that you will order the most proper Plan for effecting so desireable a Measure to be carried into Execution, as soon as the more immediate Object of the present Campaign will admit, yet I cannot forbear representing, that the State of South Carolina & Georgia is such, as demonstrates the absolute Necessity of expelling the Enemy, from those Countries, as speedily as possible, & that this cannot be done, with[ou]t a considerable Naval force, & a large Number of regular Troops—I therefore flatter myself, that, as soon as the intended Operations against New-York shall be terminated, either, successfully, (as I hope they will be,) or, by the Season’s not admitting a Continuance of them, or, if an Attack on that City should not be deemed expedient, your Excellency will send such a Force to the Southward.
					Congress have requested the Minister of France to use his Influence, to cause the Plan of Operations which you may form, or the Measures which you may recommend to be undertaken by the forces of their most Christian & Catholick Majesties, in Consequence of the Resolve above mentd, to be carried into Effect—He is heartily disposed, & has promised to do so—Should your Excellency require Aid from the French Forces in the West-Indies, I have good Reasons to beleive, it will be afforded, unless the Commanders there are expressly limited to acting in the Islands, which I cannot conceive they are—In that Case, I am

persuaded that your Application to the Court of France would obtain a Revocation of such orders, & that his most Christian Majesty would grant any Assistance which you may require, either from his Kingdom, or his Islands—Thinking that it is, thus, in your Power, & convinced that it is your earnest Wish, to restore Peace & Safety, to the two Southernmost States, I hope those Blessings will be speedily obtained.
					A Consideration of the difficulty & delay attending the Collecting any considerable Quantity of Provisions, will, I am sure, induce your Excellency to give timely Notice, of what Magazines you wish to have established, in the Carolinas.
					I shall take the Liberty of transmitting to your Excellency, from Time to Time, any Intelligence which may appear material, & shall be happy to hear, from you, that the Prospect of compleat Relief, to my distressed Country, is not far distant. I have the Honour to be, with the greatest Esteem & Respect dr Sir yr obedt & very hble servt
					
						J: Rutledge
					
				